IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ANDRE MIMS,                             : No. 134 MM 2017
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
PENNSYLVANIA BOARD OF                   :
PROBATION AND PAROLE AND                :
ATTORNEY GENERAL JOSH SHAPIRO,          :
                                        :
                   Respondents          :


                                    ORDER



PER CURIAM

      AND NOW, this 31st day of October, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.